Title: To John Adams from James McHenry, 22 March 1796
From: McHenry, James
To: Adams, John



Sir.
War Department 22d. March 1796.

I have the honour to transmit you herewith a statement of the claims four Invalid Pension Applicants, which were forwarded to this office by the Judge of the District Court for the District of Virginia.
The evidences to support these claims have been taken after the expiration of the "Act to regulate the claims to Invalid Pensions."
I submit them to Congress together with copies of two letters from the District Judge which accompanied them.
I am with great respect / Sir / your obedient Servant


James McHenrySecy. of war